I dissent from the order denying a rehearing.
The appellants claimed that the issues raised by their answer were properly triable by jury. When the cause was first entered upon the trial calendar of the superior court there was a controversy between plaintiffs and defendants as to whether it was a court or jury case, and that court, holding with the plaintiffs, marked it as a court case. In that condition it remained on the calendar until, previous cases being disposed of, it was called for trial. The appellants did not then ask for a continuance, but they renewed their demand for a jury trial, supporting their demand by an argument in which they attempted to show that the nature of the issues to be tried entitled them to a jury. Nothing was said about the deposit of a jury fee, and it is perfectly manifest from the record that the rule of the superior court in respect to that matter was never considered as having any bearing upon the point to be decided. The ruling of the court denying a jury trial was based simply and solely upon the ground that the defendants were not entitled to a jury, and, this ruling being made, it would have been a perfectly vain and useless act to deposit or tender the jury fee. The rule merely requires the jury fee to be deposited by the party demanding a jury before the commencement of the trial, and if a jury *Page 642 
trial is denied in advance the rule can have no operation. Besides, the party making the demand has all the time before the commencement of the trial to make his deposit. Here, when the demand was made, there was no jury in attendance, and the trial by the court to which the defendants were forced began and ended before it was possible for a jury trial to have commenced. For these reasons I think the failure of defendants to deposit or offer the jury fee is no answer to their position.
It is quite as clear that they did not waive their right to a jury by any of the proceedings referred to in the Department opinion. There can be no waiver of a jury except in one of the three modes enumerated in section 631 of the Code of Civil Procedure. (Swasey v. Adair, 88 Cal. 179, 183; Biggs v. Lloyd,70 Cal. 447.)
If these conclusions are correct, the appeal has been disposed of by an erroneous decision, of the only point considered in the opinion of the Department, and the serious and important question in the case — the question decided in the superior court and the question most elaborately argued by counsel here — is left untouched. I think it called for a decision, and that the appeal should not have been disposed of without a decision.